

Exhibit 10.14

TERMINATION OF LEASE AGREEMENT




THIS TERMINATION OF LEASE AGREEMENT (this “Agreement”), is made as of this 27th
day of July, 2007 by and between BLUME YALE LIMITED PARTNERSHIP, a Washington
limited partnership (hereinafter referred to as “Landlord”) and ONVIA, INC., a
Delaware corporation, f/k/a Onvia.com, Inc., a Washington corporation
(hereinafter referred to as “Onvia” or “Tenant”). The recitals that follow
incorporate the terms defined in Section 1 of this Agreement.


RECITALS


Whereas, Landlord and Tenant entered into the Onvia Lease; and


Whereas, Landlord, Tenant and Foundation are, of even date herewith, executing a
certain Stage III Tri-Party Agreement (“Stage III Tri-Party Agreement”)
providing for the simultaneous (i) termination of the Onvia Lease and (ii)
amendment of an existing lease between Landlord and Foundation to cause the
Onvia Space to be leased by Foundation under the terms of said lease, subject to
the terms and conditions as more specifically set forth in the Stage III
Tri-Party Agreement; and


Whereas, Landlord and Tenant desire to terminate the Onvia Lease, subject to the
terms and conditions as more specifically set forth below and in the Stage III
Tri-Party Agreement.


Now, therefore, in consideration of the mutual covenants contained herein and
other valuable consideration, the adequacy and receipt of which is hereby
acknowledged, the parties hereby mutually agree to modify and terminate the
Onvia Lease as follows:


1. Definitions. The terms “Stage III Transition Notice”, “Stage III Transition
Date”, “Onvia Lease”, “Foundation”, “Foundation Lease”, “Stage III Collateral
Agreements” and “Onvia Space” have the meanings set forth in the Stage III
Tri-Party Agreement.


2. Effect of Delivery of Transition Notice. Upon the delivery of a valid Stage
III Transition Notice in accordance with the Stage III Tri-Party Agreement, the
Onvia Lease shall terminate on the Stage III Transition Date specified in the
Stage III Transition Notice, as if the Stage III Transition Date had originally
been identified as the “Termination Date” under Section 3.1 of the Onvia Lease
and as the last day of the “Lease Term” as defined in the Onvia Lease.


3. Conditions in Stage III Tri-Party Agreement. Reference is made to the Stage
III Tri-Party Agreement, including Section 3 thereof, for conditions to the
effectiveness of this Agreement, including the absence of default under the
Onvia Lease and Foundation

1

--------------------------------------------------------------------------------



Lease as of the delivery of the Stage III Transition Notice and the Stage III
Transition Date, the delivery of a valid Stage III Transition Notice, and the
delivery to Onvia of notice from Landlord that Landlord’s lender has consented
to the transactions contemplated by the Stage III Collateral Agreements.


4. Rent and Letter of Credit. 


4.1 Rent. Any Rent paid by Onvia for period(s) subsequent to the Stage III
Transition Date shall be reconciled between Onvia and Foundation as set forth in
the Stage III Tri-Party Agreement. Each party shall retain their respective
rights and obligations with respect to additional rent due or payable under the
Onvia Lease prior to the Stage III Transition Date (including rights to payments
following reconciliation or operating costs and/or real estate tax payment
amounts, if any).


4.2 Letter of Credit. Provided Onvia has satisfied its obligations hereunder and
under Section 7 below in particular, Landlord shall return the letter of credit
held by Landlord under Paragraph 7 of Exhibit E of the Onvia Lease within three
(3) business days of the Stage III Transition Date.


5. Surrender of Possession. Effective as of the Stage III Transition Date,
Tenant hereby releases and surrenders to Landlord, its successors and assigns,
the Onvia Space and all rights and interest and any and all improvements in
non-trade fixtures Tenant may have thereunder.


6. Acceptance of Surrender. Landlord, for itself and its successors and assigns,
accepts the surrender of the Onvia Space and the termination of the Onvia Lease
from and after the Stage III Transition Date on the terms and conditions set
forth in Section 2 of this Agreement and the Onvia Lease.


7. Condition of Onvia Space on Surrender; Removal of Signs. 


7.1 Onvia Space. Notwithstanding anything to the contrary set forth in the Onvia
Lease, Tenant shall have no duty or obligation to remove any improvements,
cabling or wiring installed in the Onvia Space, nor repair or restore the Onvia
Space upon termination of the Onvia Lease, it being the understanding of
Landlord, Onvia and Foundation that the Onvia Space shall be surrendered to
Landlord by Tenant in their then current “as is” condition. Onvia’s obligations
obligations to Foundation regarding the condition of the Onvia Space shall be
the subject matter of a separate agreement between Foundation and Onvia.


7.2 Signs. Not later than ten (10) business days prior to the Stage III
Transition Date, Onvia shall remove the signs on the Building installed by or
for the benefit of Onvia and repair the surface of the Building to its original
condition at Onvia’s expense. In the event Onvia fails to do so, or if Landlord
incurs any expense in restoring the surface of the Building, Onvia shall remit
to Landlord such costs as shall be incurred by Landlord upon submission of
Landlord’s invoice for same.

2

--------------------------------------------------------------------------------





8. Commissions. Each party hereto represents and warrants to the other party
that there are no broker’s commissions due any broker employed or representing
such party with respect to this Agreement and each party agrees to indemnify and
hold harmless the other party from and against any such claims for commissions
arising by or through the actions of the indemnifying party. Each party hereto
hereby represents and warrants that it is authorized to enter into this
Agreement and perform its obligations hereunder.


9. Execution. This Agreement may be executed with facsimile copies, either
counterpart of which, when fully executed, shall be considered an original and
binding agreement. All notices to be delivered under this Agreement shall be
delivered to the parties in the manner as provided in the Stage III Tri-Party
Agreement.


10. Modifications; Amendment. This Agreement may not be orally changed or
terminated, nor any of its provisions waived, except by an agreement in writing
signed by the party against whom enforcement of such change, termination or
waiver is sought.


In witness whereof, Landlord and Tenant have caused this Lease Termination
Agreement to be executed as of the date hereinabove written.


BLUME YALE LIMITED PARTNERSHIP
 
Landlord
 
 
By: _____________________________
 
Its: ______________________________
ONVIA, INC.
 
Tenant
 
 
By: _____________________________
 
Its: ______________________________


3

--------------------------------------------------------------------------------



STATE OF WASHINGTON }
} :ss
COUNTY OF KING   }


I certify that I know or have satisfactory evidence that the person appearing
before me and making this acknowledgment is the person whose true signature
appears on this document.


On this ____ day of ____________, 2007, before me personally appeared
_______________, to me known to be the ____________ of ONVIA, INC., the
corporation that executed the within and foregoing instrument, and acknowledged
the said instrument to be the free and voluntary act and deed of said
corporation, for the uses and purposes therein mentioned, and on oath stated
that he was authorized to execute said instrument and that the seal affixed, if
any, is the corporate seal of said corporation.


WITNESS my hand and official seal hereto affixed the day and year first above
written.




Notary Public in and for the State of Washington, residing at
My commission expires:
[Type or Print Notary Name]
 
 
 
 



(Use This Space for Notarial Seal Stamp)





4

--------------------------------------------------------------------------------





STATE OF WASHINGTON  )
) ss.
COUNTY OF KING   )


I certify that I know or have satisfactory evidence that the person appearing
before me and making this acknowledgment is the person whose true signature
appears on this document.


On this ____ day of ________________, 2007, before me personally appeared BRUCE
M. BLUME, to me known to be the general partner of BLUME YALE LIMITED
PARTNERSHIP, the partnership that executed the within and foregoing instrument,
and acknowledged the said instrument to be the free and voluntary act and deed
of said partnership, for the uses and purposes therein mentioned, and on oath
stated that he was authorized to execute said instrument.


WITNESS my hand and official seal hereto affixed the day and year first above
written.




Notary Public in and for the State of Washington, residing at
My commission expires:
[Type or Print Notary Name]
 
 
 
 



(Use This Space for Notarial Seal Stamp)





